



SIXTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT


This SIXTH Amendment TO CREDIT AND SECURITY AGREEMENT (the “Amendment”), dated
as of September 28, 2017, is entered into by and between GULFMARK ENERGY, INC.,
a Texas corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), acting through its Wells Fargo Business Credit operating
division.
RECITALS
A.    The Borrower, certain other parties thereto, and Wells Fargo, are parties
to that certain Credit and Security Agreement dated August 27, 2009 (as the same
has been and may be amended, restated or modified from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.
B.    SERVICE TRANSPORT COMPANY, a Texas corporation (“STC”), ADAMS RESOURCES &
ENERGY, INC., a Delaware corporation (“ARE”; together with STC, the
“Guarantors”) and certain other parties thereto, have each executed that certain
Continuing Guaranty dated as of August 27, 2009 in favor of Wells Fargo.
C.    The Borrower has requested that certain amendments be made to the Credit
Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
ARTICLE I


Amendments to Credit Agreement


Section 1.1 Amendment to Section 1.1(b) of the Credit Agreement. Effective as of
the date hereof, Section 1.1(b) of the Credit Agreement is amended and restated
to read in its entirety as follows:


(b)
Expiration. No Letter of Credit shall be issued that has an expiry date that is
later than the Maturity Date in effect on the date of issuance.

Section 1.2 Amendment to Section 1.6(h) of the Credit Agreement. Effective as of
the date hereof, Section 1.6(h) of the Credit Agreement is amended and restated
to read in its entirety as follows:


(h)
Letter of Credit Fees. The Companies shall jointly and severally pay a fee (the
“Commission Fee”) with respect to each Letter of Credit issued by Wells Fargo of
one and three-quarter percent (1.75%) per annum of the aggregate undrawn amount
of the Letter of Credit (the “Aggregate Face Amount”) accruing daily from and
including the date the Letter of Credit is issued until the date that it either
expires or is returned, which shall be payable monthly in arrears on the first
day of each month and on the date that the Letter of Credit either expires or is
returned; and following an Event of Default, this fee shall increase to five and
one-quarter percent (5.25%) of the Aggregate Face Amount, commencing on the
first day of the month in which the Default Period begins and continuing through
the last day of such Default Period, or any shorter time period that Wells Fargo
in its sole discretion may deem appropriate, without waiving any of its other
rights and remedies.

    


1

--------------------------------------------------------------------------------





Section 1.3 Amendment to Section 3.2 of the Credit Agreement. Effective as of
the date hereof, Section 3.2 of the Credit Agreement is amended and restated to
read in its entirety as follows:


3.2
Additional Conditions Precedent to All Letters of Credit. Wells Fargo’s
obligation to issue any Letter of Credit shall be subject to the further
additional conditions: (a) that the representations and warranties described in
Exhibit D, as amended hereby, are correct on the date of the issuance of the
Letter of Credit, except to the extent that such representations and warranties
relate solely to an earlier date; (b) that no event has occurred and is
continuing, or would result from the requested issuance of the Letter of Credit
that would result in an Event of Default; and (c) notwithstanding anything to
the contrary set forth in Section 5.1, the Companies shall have delivered all
financial statements, collateral reports, borrowing base reports, tax reports,
and contract and hedging positions for the month most recently ended for which
such reporting information is available.

Section 1.4 Amendment to Section 5.1 of the Credit Agreement. Effective as of
the date hereof, the subclauses (b), (c), (d), (e), (f) and (g) of Section 5.1
of the Credit Agreement are amended and restated to read in their entirety as
follows:


(b)
Monthly Financial Statements. No later than 30 days after the end of each month
(so long as no Reporting Trigger Threshold Event has occurred and continuing for
a full calendar month and subject to Section 3.2, in which case, no later than
30 days after the end of each fiscal quarter), a balance sheet, income
statement, and statement of retained earnings prepared by the Parent for that
month or fiscal quarter, as applicable, and for the year-to-date period then
ended, prepared on a consolidated and consolidating basis to include the
Parent’s Affiliates (including without limitation, the Companies and the
Guarantors), and stating in comparative form the figures for the corresponding
date and periods in the prior fiscal year, subject to year-end adjustments. The
financial statements shall be accompanied by a Compliance Certificate in the
form of Exhibit E that is signed by the Parent’s chief financial officer.

(c)
Collateral Reports. No later than (i) 30 days after each month end (or more
frequently if Wells Fargo shall request it), or (ii) so long as no Reporting
Trigger Threshold Event has occurred and continuing for a full calendar month
and subject to Section 3.2, 30 days after each fiscal quarter end, detailed
agings of each Company’s accounts receivable and accounts payable, a general
ledger trial balance for each Company, the first purchaser report for each
Company, and any other documents deemed appropriate by Wells Fargo, in its
reasonable discretion as of the end of that month or fiscal quarter, as
applicable, or shorter time period requested by Wells Fargo.

(d)
Borrowing Base Reports. No later than (i) the 28th day of each month (or more
frequently if Wells Fargo shall request it), or (ii) so long as no Reporting
Trigger Threshold Event has occurred and continuing for a full calendar month
and subject to Section 3.2, 30 days after each fiscal quarter end, (A) detailed
calculation of each Company’s Accounts and Eligible Accounts, as of the end of
such current month or fiscal quarter, as applicable, or shorter time period
reasonably requested by Wells Fargo, and (B) projections of each Company’s
Accounts and Eligible Accounts for the current month and the following month.

(e)
Monthly Tax Report. No later than (i) 30 days after each month and (or more
frequently if Wells Fargo shall request it), or (ii) so long as no Reporting
Trigger Threshold Event has occurred and continuing for a full calendar month
and subject to Section 3.2, 30 days after each fiscal quarter end, a detailed
list of all taxes due (including excise and royalty payments), the last payment
date, and a certification signed by each Company’s chief financial officer that
such taxes are current.



2

--------------------------------------------------------------------------------





(f)
Contracts and Hedge Positions. No later than (i) 30 days after each month end
(or more frequently if Wells Fargo shall request it), or (ii) so long as no
Reporting Trigger Threshold Event has occurred and continuing for a full
calendar month and subject to Section 3.2, 30 days after each fiscal quarter
end, a detailed list of each Company’s contracts and current hedge positions and
detailed information regarding any material deviation from any Company’s stated
policies and procedures regarding hedging.

(g)
Litigation. No later than three days after discovery, a Record notifying Wells
Fargo of any litigation or other proceeding before any court or governmental
agency which seeks a monetary recovery against any Company in excess of
$100,000.

Section 1.5 Amendment to Section 5.2 of the Credit Agreement. Effective as of
the date hereof, the first sentence of Section 5.2 of the Credit Agreement is
amended and restated to read in its entirety as follows:


5.2
Financial Covenants. The Companies agree to comply with the financial covenants
described below during each testing period below if at any time during such
testing period an FC Trigger Threshold Event has occurred and continuing for a
full calendar month, which financial covenants shall be calculated using GAAP
consistently applied, except as they may be otherwise modified by the following
capitalized definitions:

Section 1.6 Amendment to Section 5.3(a) of the Credit Agreement. Effective as of
the date hereof, Section 5.3(a) of the Credit Agreement is amended and restated
to read in its entirety as follows:


(a)
Other Liens; Permitted Liens. No Company shall create, incur or suffer to exist
any Lien upon any of its assets, now owned or later acquired, as security for
any indebtedness, with the exception of the following (each a “Permitted Lien”;
collectively, “Permitted Liens”): (i) In the case of real property, covenants,
restrictions, rights, easements and minor irregularities in title which do not
materially interfere with such Company’s business or operations as presently
conducted; (ii) Liens in existence on the date of this Agreement that are
described in Exhibit F and secure indebtedness for borrowed money permitted
under Section 5.4; (iii) the Security Interest and Liens created by the Security
Documents; (iv) Purchase money Liens on Equipment relating to the acquisition of
such Equipment and Liens on Equipment subject to a Capital Lease, in each case
not exceeding the lesser of cost or fair market value not to exceed $5,000,000
for any one asset purchase or lease and so long as no Default Period is then in
existence and none would exist immediately after such acquisition or lease;
(v) Liens on Commodity Swap Agreements or funds deposited in connection
therewith permitted under Section 5.4(f); (vi) Liens on amounts deposited with
customers of a Company as permitted in Section 5.6(f); (vii) financing
statements filed in connection with operating lease transactions for Equipment;
(viii) statutory Liens on crude oil securing obligations that are not yet due
and are incurred in the ordinary course of business; and (ix) Liens on amounts
deposited with insurers in connection with liability insurance policies and
workers’ compensation insurance policies obtained to cover the transportation
business of a Company.

    


3

--------------------------------------------------------------------------------





Section 1.7 Amendment to Section 5.4 of the Credit Agreement. Effective as of
the date hereof, Section 5.4 of the Credit Agreement is amended and restated to
read in its entirety as follows:


5.4
Indebtedness. No Company shall incur, create, assume or permit to exist any
indebtedness or liability on account of deposits or letters of credit issued on
such Company’s behalf, or advances or any indebtedness for borrowed money of any
kind, whether or not evidenced by an instrument, except: (a) Indebtedness
described in this Agreement; (b) indebtedness of such Company described in
Exhibit F; (c) indebtedness secured by Permitted Liens (including without
limitation, Capitalized Lease Obligations secured by Liens permitted under
Section 5.3(a)(iv)); (d) trade accounts payable of such Company arising in the
ordinary course of business that are not past due by more than 90 days unless
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (e) all operating lease
obligations of such Company; and (f) indebtedness incurred under Commodity Swap
Agreements of the type traded in the New York Mercantile Exchange, Inc. so long
as (i) such Commodity Swap Agreements are incurred in the ordinary course of
business and consistent with such Company’s past practices and (ii) no Default
is in existence or would result therefrom when such Commodity Swap Agreements
are executed and delivered.

Section 1.8 Amendment to Section 5.9(c) of the Credit Agreement. Effective as of
the date hereof, Section 5.9(c) of the Credit Agreement is amended and restated
to read in its entirety as follows:


(c)
Collateral Exams and Inspections. Each Company shall permit Wells Fargo’s
employees, accountants, attorneys or other Persons acting as its agent, to
examine and inspect any Collateral or any other property of such Company no more
than one time each calendar year during business hours (so long as no FC Trigger
Threshold Event has occurred and continuing for a full calendar month and
subject to Section 3.2 or any Event of Default has occurred and is continuing,
in which case Wells Fargo may in its sole discretion conduct additional
examinations and inspections at any time during ordinary business hours).

Section 1.9 Amendment to Section 5.11(b) of the Credit Agreement. Effective as
of the date hereof, Section 5.11(b) of the Credit Agreement is amended and
restated to read in its entirety as follows:


(b)
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each Company
will implement and maintain in effect policies and procedures designed to
promote and achieve compliance by such Company and its Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with applicable
Sanctions, Anti‑Corruption Laws and Anti‑Money Laundering Laws, and each
Company, its respective Subsidiaries, their respective officers and employees
and, to the knowledge of each Company, such Company’s directors, agents and
Affiliates, are in compliance with all applicable Sanctions, Anti‑Corruption
Laws and Anti‑Money Laundering.

Section 1.10 Additions to Section 7 of the Credit Agreement. Effective as of the
date hereof, new Sections 7.9 and 7.10 are added to the end of Section 7 of the
Credit Agreement to read in their entirety as follows:


7.9
Additional Costs.



4

--------------------------------------------------------------------------------





(a)
Capital Requirements. Each Company will pay Wells Fargo, within 10 days of
demand, for Wells Fargo’s costs or losses arising from any Change in Law which
are allocated to this Agreement or any credit outstanding under this Agreement.
The allocation will be made as determined by Wells Fargo, using any reasonable
method. The costs include, without limitation, (i) any reserve or deposit
requirements (excluding any reserve requirement already reflected in the
calculation of the interest rate in this Agreement); and (ii) any capital
requirements relating to Wells Fargo’s assets and commitments for credit.
“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by Wells Fargo for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, will in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

(b)
Illegality; Impractibility; Increased Costs. In the event that (i) any change in
market conditions or any Change in Law shall, in the reasonable opinion of Wells
Fargo, make it unlawful or impractical for Wells Fargo to fund or maintain
extensions of credit with interest based upon Daily Three Month LIBOR or to
continue to so fund or maintain, or to determine or charge interest rates based
upon Daily Three Month LIBOR, or (ii) Wells Fargo determines that the interest
rate based on the Daily Three Month LIBOR will not adequately and fairly reflect
the cost to Wells Fargo of maintaining L/C Obligations or issuing Letters of
Credit at the interest rate based upon Daily Three Month LIBOR, Wells Fargo will
give notice of such changed circumstances to each Company and (a) interest on
the principal amount of such extensions of credit will then accrue interest at a
rate equal to 5.25% per annum, and (b) no Company will be entitled to elect
Daily Three Month LIBOR until Wells Fargo determines that the conditions
described in clauses (i) and (ii) no longer exist

7.10
Patriot Act; Due Diligence. Wells Fargo hereby notifies the Companies that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Company and its Subsidiaries,
which information includes the name and address of each Company and its
Subsidiaries and other information that will allow Wells Fargo to identify each
Company and its Subsidiaries in accordance with the Patriot Act. In addition,
Wells Fargo shall have the right to periodically conduct due diligence on all
Companies, their Subsidiaries, their senior management and key principals and
legal and beneficial owners to the extent required to comply with the
requirements of the Patriot Act. Each Company agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable and
documented costs and charges for any such due diligence by Wells Fargo shall
constitute Wells Fargo’s expenses under Section 7.7 and be for the account of
Borrowers.

    


5

--------------------------------------------------------------------------------





Section 1.11 Amendment to Exhibit A to Credit Agreement. Effective as of the
date hereof, the following definition appearing on Exhibit A to the Credit
Agreement is amended and restated to read in its entirety as follows:


“Daily Three Month LIBOR” means, for any day the rate per annum for United
States dollar deposits determined by Wells Fargo for the purpose of calculating
the effective interest rate for loans that reference Daily Three Month LIBOR as
the Inter-Bank Market Offered Rate in effect from time to time for the 3 month
delivery of funds in amounts approximately equal to the principal amount of such
loans (and if such rate is below zero, the Daily Three Month LIBOR shall be
deemed to be zero). The Companies understand and agree that Wells Fargo may base
its determination of the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as Wells Fargo, in its
discretion, deems appropriate, including but not limited to the rate offered for
U.S. dollar deposits on the London Inter-Bank Market. When interest is
determined in relation to Daily Three Month LIBOR, each change in the interest
rate will become effective each Business Day that Wells Fargo determines that
Daily Three Month LIBOR has changed.
“Maturity Date” is August 30, 2019.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
Section 1.12 Additions to Exhibit A to Credit Agreement. Effective as of the
date hereof, the following definitions are added to Exhibit A to the Credit
Agreement in alphabetical order to read in their entirety as follows:


“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Company or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Company or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided, that for purposes of this
Agreement, all leases of a Company and its Subsidiaries accounted for as capital
leases solely as a result of GAAP after giving effect to ASC 840 or ASC 842
shall not constitute Capital Leases hereunder.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“FC Trigger Threshold Event” means at any time the L/C Amount equals or exceeds
the greater of (a) Twelve Million Dollars ($12,000,000) or (b) 50% of the
Borrowing Base.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).


6

--------------------------------------------------------------------------------





“Reporting Trigger Threshold Event” means at any time the L/C Amount equals or
exceeds Zero Dollars ($0).
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case of clauses (a) through
(d) that is a target of Sanctions, including a target of any country sanctions
program administered and enforced by OFAC.
“Sanctioned Person” means, at any time, (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
relevant Governmental Authority, (b) a Person or legal entity that is a target
of Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by the OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
governmental authority with jurisdiction over Wells Fargo or any Company or any
of their respective Subsidiaries or Affiliates.
Section 1.13 Amendments to Exhibit D to Credit Agreement. Effective as of the
date hereof, Exhibit D to the Credit Agreement is hereby amended:


(a)
to delete all references to ARM (Adams Resources Marketing, Ltd.), Adams
Resources Marketing GP, Inc., and Adams Resources Marketing II, Inc.;



(b)
to change the address of Gulfmark Energy, Inc. to 17 S. Briar Hollow Lane,
Suite 100, Houston, TX 77027; and



(c)
by amending and restating subsection (g) thereof to read as follows:



(g)
Litigation. There are no actions, suits or proceedings pending or, to such
Company’s knowledge, threatened against or affecting such Company or any of its
Subsidiaries or the properties of such Company or any of its Subsidiaries before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which could reasonably be expected to
result in a final judgment or judgments against such Company or any of its
Subsidiaries in an amount in excess of $1,000,000, apart from those matters
specifically disclosed to Wells Fargo in writing. Without limiting the
foregoing, the Company is involved in various actions, suits and proceedings in
the ordinary course of business; however, as of September 28, 2017, there are no
actions, suits or proceedings that have a high probability of settling and are
reasonably estimable in an amount in excess of $100,000.

    


7

--------------------------------------------------------------------------------





Section 1.14 Addition to Exhibit D to Credit Agreement. Effective as of the date
hereof, a new subsection (q) is added to the end of Exhibit D to the Credit
Agreement to read in its entirety as follows:


(q)
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No Company or
any of its Subsidiaries is in violation of any Sanctions. No Company or any of
its Subsidiaries nor, to the knowledge of such Company, any director, officer,
employee, agent or Affiliate of such Company or such Subsidiary (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the
Companies and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to promote and achieve compliance with all applicable
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the
Companies and its Subsidiaries, and to the knowledge of each such Company, each
director, officer, employee, agent and Affiliate of each such Company and each
such Subsidiary, is in compliance with all applicable Sanctions, Anti-Corruption
Laws and Anti Laundering Laws. No proceeds of any Letter of Credit issued
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti Money Laundering Law by any Person
(including Wells Fargo or other individual or entity participating in any
transaction).

Section 1.15 No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.


ARTICLE II


Amendment Fee
Section 2.1 Amendment Fee. The Borrower shall pay to Wells Fargo as of the date
hereof a fully earned, non-refundable fee in the amount of $20,000 in
consideration of Wells Fargo’s execution and delivery of this Amendment.
ARTICLE III


Conditions Precedent


Section 3.1 Conditions Precedent. This Amendment shall be effective when Wells
Fargo shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Wells Fargo in its sole
discretion:


(a)
This Amendment duly executed by the Borrower, the Guarantors and Wells Fargo.



(b)
A Certificate of the Secretary of Borrower certifying as to (i) the resolutions
of the board of directors of Borrower approving the execution and delivery of
this Amendment, (ii) the fact that the articles of incorporation, bylaws or
other charter documents of Borrower, which were certified and delivered to Wells
Fargo pursuant to the Certificate of Authority of Borrower’s secretary or
assistant secretary dated August 27, 2009 continue in full force and effect and
have not been amended or otherwise modified except as set forth in the
Certificate to be delivered, and (iii) certifying that the officers and agents
of Borrower who have been certified to Wells Fargo, pursuant to the Certificate
of Authority of such Person’s secretary or assistant secretary dated August 27,
2009, as being authorized to sign and to act on behalf of Borrower continue to
be so authorized or setting forth the sample signatures of each of the officers
and agents of Borrower authorized to execute and deliver this Amendment and all
other documents, agreements and certificates on behalf of Borrower.



8

--------------------------------------------------------------------------------







(c)
Payment of the fee described in Section 2.1.



(d)
Such other matters as Wells Fargo may reasonably require.



ARTICLE IV


Representations and Warranties; No Waiver


Section 4.1 Representations and Warranties. Borrower hereby represents and
warrants to Wells Fargo as follows:


(a)
Borrower has all requisite power and authority to execute this Amendment and any
other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and conveyance or similar laws
of, general application relating to the enforcement of creditors’ rights and by
general principles of equity.



(b)
The execution, delivery and performance by Borrower of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate or company action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower, or the articles of
incorporation, by-laws or other charter documents of Borrower, or (iii) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which Borrower
is a party or by which it or its properties may be bound or affected.



(c)
All of the representations and warranties contained in Article 4 and Exhibit D
of the Credit Agreement, as amended hereby, are correct in all material respects
on and as of the date hereof as though made on and as of such date, except to
the extent that such representations and warranties relate solely to an earlier
date.



Section 4.2 No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
consent to or waiver of any default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any Loan
Document or other document held by Wells Fargo, whether or not known to Wells
Fargo and whether or not existing on the date of this Amendment. All terms and
provisions of, and all rights and remedies of Wells Fargo under, the Loan
Documents shall continue in full force and effect are hereby confirmed and
ratified in all respects.


ARTICLE V


Miscellaneous


Section 5.1 References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.


Section 5.2 INDEMNIFICATION OF BANK. EACH OF THE BORROWER AND GUARANTORS HEREBY
AGREES TO INDEMNIFY WELLS FARGO AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, ATTORNEYS, AFFILIATES, AND AGENTS
(COLLECTIVELY, “RELEASED PARTIES”) FROM, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) TO WHICH ANY OF
THEM


9

--------------------------------------------------------------------------------





MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR RELATE TO (a) ANY
AND ALL FAILURES BY BORROWER OR SUCH GUARANTOR TO COMPLY WITH ITS OR HIS
AGREEMENTS CONTAINED IN THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION, THIS
AMENDMENT, (b) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE,
ADMINISTRATION, OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS PRIOR TO THE DATE
HEREOF, (c) ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS PRIOR TO
THE DATE HEREOF, (d) ANY BREACH PRIOR TO THE DATE HEREOF BY BORROWER OR SUCH
GUARANTOR OF ANY REPRESENTATION, WARRANTY, COVENANT, OR OTHER AMENDMENT
CONTAINED IN ANY OF THE LOAN DOCUMENTS OR THIS AMENDMENT, OR (e) ANY
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT LIMITATION,
ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING RELATING TO ANY OF
THE FOREGOING (COLLECTIVELY, “RELEASED CLAIMS”). WITHOUT LIMITING ANY PROVISION
OF THIS AMENDMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
ENTITY OR PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE INDEMNIFIED FROM
AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES,
PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS’
FEES) ARISING OUT OF OR RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF
SUCH ENTITY OR PERSON; PROVIDED HOWEVER, NO ENTITY OR PERSON SHALL BE
INDEMNIFIED HEREUNDER FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


Section 5.3 WAIVER AND RELEASE. TO INDUCE WELLS FARGO TO AGREE TO THE TERMS OF
THIS AMENDMENT, EACH OF THE BORROWER AND GUARANTORS REPRESENTS AND WARRANTS THAT
AS OF THE DATE OF THIS AMENDMENT IT HAS NO CLAIMS AGAINST RELEASED PARTIES.
WITHOUT LIMITING THE FOREGOING, EACH OF BORROWER AND GUARANTORS HEREBY:


(a)
WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR
TO THE DATE OF THIS AMENDMENT; AND



(b)
RELEASE. RELEASES, ACQUITS AND FOREVER DISCHARGES RELEASED PARTIES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, COUNTERCLAIMS, CONTROVERSIES,
COSTS, DEBTS, SUMS OF MONEY, ACCOUNTS, BONDS, BILLS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH BORROWER OR SUCH GUARANTOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR
MAY HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR
IN CONNECTION WITH THIS AMENDMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS
DIRECTLY OR INDIRECTLY CONTEMPLATED THEREBY.



Section 5.4 Costs and Expenses. Borrower hereby reaffirms its agreement under
Section 7.7 of the Credit Agreement. Without limiting the generality of the
foregoing, Borrower specifically agrees to pay all fees and disbursements of
counsel to Wells Fargo for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto. Borrower hereby agrees that Wells Fargo may, at any time or
from time to time in its sole discretion and without further authorization by
Borrower, make a loan to Borrower under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses.


Section 5.5 Counterparts. This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Signatures transmitted by facsimile, email or other electronic medium shall be
effective as originals.


[Remainder of Page Intentionally Left Blank]




10

--------------------------------------------------------------------------------









11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
WELLS FARGO BANK,
 
GULFMARK ENERGY, INC.
 
   NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Ron M. Zieber
By:
/s/ Josh C. Anders
 
Ron M. Zieber
 
Josh Anders
 
Vice President
 
Chief Financial Officer



















































































Sixth Amendment to Credit and Security Agreement - Signature Page




12

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
Each of the undersigned, each a guarantor of the indebtedness of GULFMARK
ENERGY, INC., a Texas corporation (the “Borrower”), to Wells Fargo Bank,
National Association (“Wells Fargo”), acting through its Wells Fargo Business
Credit operating division, pursuant to that certain Continuing Guaranty dated as
of August 27, 2009 (as the same has been or may have been amended, modified or
restated from time to time, a “Guaranty”), hereby (i) acknowledges receipt of
the foregoing Amendment; (ii) consents to the terms (including without
limitation the release set forth in Section 5.3 of the Amendment) and execution
thereof; (iii) reaffirms all obligations to Wells Fargo pursuant to the terms of
the Guaranty; and (iv) acknowledges that Wells Fargo may amend, restate, extend,
renew or otherwise modify the Credit Agreement and any indebtedness or agreement
of Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of Borrower’s present and future indebtedness to Wells Fargo.
 
 
 
GUARANTORS:
 
 
 
 
 
 
 
SERVICE TRANSPORT COMPANY
 
 
 
 
 
 
By:
/s/ Josh C. Anders
 
 
 
Josh Anders
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
ADAMS RESOURCES & ENERGY, INC.
 
 
 
 
 
 
By:
/s/ Josh C. Anders
 
 
 
Josh Anders
 
 
 
Chief Financial Officer





















Sixth Amendment to Credit and Security Agreement - Signature Page




13